FILED
                                                                               GREGG COUNTY, TEXAI



                                     CAUSE NO. 43827-B
                                                                            FILED IN
                                                                     6th COURT OF APPEALS
THE STATE OF TEXAS                           §                         TEXARKANA, TEXAS
                                                     IN THE DISTRICT COURT
                                             §                       4/1/2015 9:06:02 AM
vs.                                          §       OF GREGG COUNTY, DEBBIE
                                                                          TEXASAUTREY
                                             §                               Clerk
TASARIRISHE ALEX                             §       124TH JUDICIAL DISTRICT


                                    NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

   Today, this March 31st, 2015, the Defendant, Tasaririshe Alex, gives Notice of Appeal ofher

conviction and sentence in the above-styled cause.

   The Defendant also asks the court to set bail.




                                                                 so
                                                     State ar No. 24069976
                                                     736-A Hwy. 259 N.
                                                     Kilgore, TX 75662
                                                     Phone: (903) 654-3362
                                                     Fax: (817) 887-4333
                                                     Email: jefftjacksonlaw@gmail.com

                                                     ATTORNEY FOR DEFENDANT
                                CERTIFICATE OF SERVICE

   I certify that I have hand-delivered a true and correct copy of the foregoing Motion to the
Gregg County District Attorney's office at the address of such parties shown by the pleadings
herein on this 3P1 day ofMarch, 2015.


                                                     Respectfully submitted,




                                                     Jeff . ackson
                                                     Texas Bar No. 24069976
                                                     Attorney for Defendant